ORDER AND JUDGMENT *
EBEL, Circuit Judge.
Counsel for Defendant-Appellant William J. Thayer has submitted a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), requesting permission to withdraw from this case. Counsel contends that no legitimate grounds for appeal exist, and, after reviewing the record, we agree. Counsel’s request to withdraw is
GRANTED, and the district court’s judgment is AFFIRMED.

 After examining the briefs and appellate record, this panel has determined unanimously to grant the parties’ request for a decision on the briefs without oral argument. See Fed. R.App. P. 34(f) and 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument. This Order and Judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.